18-12341-smb   Doc 159-1   Filed 05/09/19 Entered 05/09/19 11:18:59   Exhibit PLAN
                                      Pg 1 of 32


                                    Exhibit A

                                     The Plan
18-12341-smb          Doc 159-1         Filed 05/09/19 Entered 05/09/19 11:18:59                       Exhibit PLAN
                                                   Pg 2 of 32


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re:                                                           Chapter 11

    1141 REALTY OWNER LLC., et al.,                              Case No.: 18-12341 (SMB)

                                    Debtors.                     (Jointly Administered)
----------------------------------------------------------x

              FIRST AMENDED PLAN OF REORGANIZATION FOR
               1141 REALTY OWNER LLC AND FLATIRONHOTEL
        OPERATIONS LLC UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

        This Plan of Reorganization is proposed and filed by 1141 Realty Owner LLC and
Flatironhotel Operations LLC, the above-captioned debtors and debtors-in-possession, pursuant
to chapter 11 of the Bankruptcy Code. 1 The Plan provides for the reorganization and
restructuring of the Debtors, the payment of Allowed Claims consistent with the distribution
scheme set forth in the Bankruptcy Code, and procedures for the resolution of Disputed Claims.
The Plan provides that holders of Allowed Claims against the Debtors will receive distributions
of Cash on the Effective Date in full satisfaction of their Allowed Claims, as set forth below.

                                                    ARTICLE I

                                                  DEFINITIONS

       For purposes of the Plan, the following terms shall have the meanings set forth below.
Terms used in this Plan which are defined in the Bankruptcy Code or the Bankruptcy Rules shall
have the meaning set forth in the Bankruptcy Code or the Bankruptcy Rules unless otherwise
defined in this Plan. The meaning of the defined terms shall be equally applicable to the singular
and plural forms of the terms defined, unless a different meaning is clearly required by and
explained in the text.
       1.01    “Administrative Expense” shall mean any cost or expense of administration of
the Chapter 11 Cases entitled to priority in accordance with the provisions of Bankruptcy Code
§§ 503(b) and 507(a)(1), including, without limitation: (i) Fee Claims; (ii) Claims relating to
goods received by the Debtors within twenty (20) days before the Petition Date in the ordinary
course of the Debtors’ business; and (iii) any actual, necessary costs and expenses of preserving
the Debtors’ Estates and of operating the Debtors’ business (but only to the extent they are due
or payable on or before the Effective Date).
         1.02     “Affiliate” shall have the meaning set forth in Bankruptcy Code §101(2).
        1.03 “Allowed” shall mean a Claim, other than an Administrative Expense or Interest
in the Debtors, which is: (i) listed in the Debtors’ Schedules filed in the Chapter 11 Cases as of
the Effective Date, and not listed in the Schedules as disputed, contingent, unliquidated or

1
  All capitalized terms used but not defined in the text of this Plan shall have the meanings set forth in Article I of
the Plan.
18-12341-smb      Doc 159-1     Filed 05/09/19 Entered 05/09/19 11:18:59            Exhibit PLAN
                                           Pg 3 of 32


unknown and as to which no objection to the allowance thereof is filed on or prior to the
Objections Bar Date; (ii) set forth in a proof of Claim timely and properly filed in the Chapter 11
Cases on or before the date fixed by the Bankruptcy Court (or by applicable rule or statute) as the
last day for filing such proof of Claim, or late filed with leave of the Bankruptcy Court after
notice and opportunity for hearing given to counsel to the Debtors, and as to which no objection
to the allowance thereof is filed on or prior to the Objections Bar Date; or (iii) determined to be
Allowed by a Final Order of the Bankruptcy Court. To the extent permitted under Bankruptcy
Code §506(b), an Allowed Claim shall include unpaid interest on the Claim and any reasonable
unpaid fees, costs or charges provided for in the agreements which govern such Claim arose.
Any Claim which has been or is hereafter listed in the Schedules as contingent, unliquidated or
disputed, and for which no Proof of Claim is or has been timely Filed, is not considered an
Allowed Claim and shall be expunged without further action by the Debtors or the Reorganized
Debtors.
      1.04 “Allowed Administrative Expense” shall mean all or that portion of any
Administrative Expense which has been Allowed by a Final Order of the Bankruptcy Court.
        1.05 “Allowed General Unsecured Claim” shall mean any Allowed Claim that is not an
Allowed Administrative Expense, Allowed Fee Claim, Allowed Secured Claim, Allowed
Priority Tax Claim, or Allowed Priority (Non-Tax) Claim.
        1.06     “Allowed Priority Claim” shall mean any Allowed Claim or portion thereof
entitled to priority under Bankruptcy Code §§507(a)(3) through (a)(6).
        1.07 “Allowed Secured Claim” shall mean that portion of an Allowed Claim which is
secured by a valid perfected lien on property of the Debtors, to the extent of the value of the
interest of the holder of such Allowed Secured Claim in the property of the Debtors as
determined by the Bankruptcy Court pursuant to Bankruptcy Code §506(a), together with
interest, fees, costs and charges to the extent allowed by the Bankruptcy Court under Bankruptcy
Code §506(b).
        1.08 “Allowed Priority Tax Claim” shall mean any Allowed Claim or portion thereof
entitled to priority under Bankruptcy Code §507(a)(8).
       1.09 “Avoidance Actions” shall mean (a) any and all claims, suits and causes of action
now held or hereafter acquired by the Debtors, the Estates, the Reorganized Debtors, or the
Debtors’ creditors under Bankruptcy Code §§544, 547, 548, 549, 550, or 553 and (b) any claim
against any transferee of a transfer avoidable under Bankruptcy Code §549 received from the
Debtors from and after the Petition Date, but prior to the Effective Date.
       1.10    “Bankruptcy Code” shall mean title 11 of the United States Code, as amended.
       1.11 “Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Southern District of New York, in which the Debtors’ Chapter 11 Cases are pending, and the
United States District Court for the Southern District of New York to the extent that in respect of
the Chapter 11 Cases the District Court may have withdrawn reference, shall have determined to
exercise original jurisdiction, or shall have sole authority to enter a final order or judgment.
       1.12    “Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure.
       1.13 “Business Day” shall mean any day other than a Saturday, Sunday or legal
holiday as defined in Bankruptcy Rule 9006(a).
                                                2
18-12341-smb      Doc 159-1     Filed 05/09/19 Entered 05/09/19 11:18:59            Exhibit PLAN
                                           Pg 4 of 32


        1.14 “Cash” shall mean cash and cash equivalents, and other readily marketable
securities or instruments, including, but not limited to, bank deposits, checks and other similar
items.
        1.15 “Chapter 11 Cases” shall mean the Debtors’ jointly administered chapter 11 cases
filed in the Bankruptcy Court, Case Nos. 18-12341 (SMB) and 18-12342 (SMB), administered
under Case No. 18-12341 (SMB).
       1.16    “Claim” shall mean a claim against the Debtors, as defined in Bankruptcy Code
§101(5).
       1.17    “Claimant” shall mean the holder of a Claim.
        1.18 “Class” shall mean any class into which Allowed Claims and Allowed Interests
are classified pursuant to Article II of the Plan.
       1.19 “Confirmation Date” shall mean the date the Confirmation Order is entered in the
Chapter 11 Case.
       1.20 “Confirmation Hearing” shall mean the hearing or hearings held by the
Bankruptcy Court to consider confirmation of the Plan, as such hearing may be adjourned or
continued from time to time.
        1.21 “Confirmation Order” shall mean an Order of the Bankruptcy Court confirming
the Plan in accordance with Bankruptcy Code §1129.
       1.22    “Creditor” shall have the meaning set forth in Bankruptcy Code §101(10).
       1.23 “Debtors” shall mean 1141 Realty Owner LLC and Flatironhotel Operations LLC,
as debtors and debtors in possession.
       1.24 “DIP Financing Order” shall mean the Bankruptcy Court’s final order authorizing
the Debtors to obtain debtor in possession financing from Premier (ECF Doc. No. 62).
       1.25 “Disallowed Claim” shall mean any Claim or portion of a Claim which has been
disallowed by a Final Order of the Bankruptcy Court.
        1.26 “Disputed Claim” shall mean any Claim, proof of which was timely and properly
filed, and (a) which is listed on the Schedules as unliquidated, disputed, or contingent, and which
has not been resolved by written agreement between the Debtors and the Claimant or by an order
of the Bankruptcy Court, (b) which is subject to a dispute to the extent that the Debtors or the
Reorganized Debtors have asserted a claim against the holder of the Disputed Claim, or (c) as to
which the Debtors have interposed a timely objection or request for estimation in accordance
with the Bankruptcy Code and the Bankruptcy Rules, which objection or request for estimation
has not been withdrawn or determined by a Final Order. Prior to the filing of an objection to a
Claim, or the expiration of the time within which to object to such Claim set forth in the Plan or
otherwise established by order of the Bankruptcy Court, for purposes of the Plan, a Claim shall
be considered a Disputed Claim if (x) the amount of the Claim specified in the proof of Claim
exceeds the amount of the Claim scheduled by the Debtors as other than disputed, contingent or
unliquidated, or (y) the Claim is not listed on the Schedules.
        1.27 “Disputed Claims Reserve” shall mean the reserves to be established by the
Debtors or the Reorganized Debtors on account of Disputed Administrative Expenses, Disputed
Priority Claims, and Disputed Unsecured Claims to be used to make Distributions to holders of
                                             3
18-12341-smb      Doc 159-1      Filed 05/09/19 Entered 05/09/19 11:18:59              Exhibit PLAN
                                            Pg 5 of 32


Disputed Administrative Expenses, Disputed Claims and Undetermined Claims in the event they
become Allowed Claims.
      1.28 “Distribute” or “Distribution” shall mean a payment by the Debtors or the
Reorganized Debtors under the terms of the Plan.
       1.29    “Distribution Date” shall mean any date, subsequent to the Effective Date, on
which a Distribution under the Plan is to be made to the holders of Allowed Claims.
       1.30     “Effective Date” shall mean the first day on which the Confirmation Order has
become a Final Order and on which all of the conditions to the Effective Date in the Plan have
been satisfied or waived.
        1.31 “Effective Date Payment” shall mean the payment from the Exit Facility and
Premier Funds, or the proceeds of the sale of the Debtors’ real property if the Debtors are unable
to timely close on the Exit Facility pursuant to the Plan, to pay claims as set forth in Article III of
the Plan.
       1.32 “Estates” shall mean the Debtors’ chapter 11 estates created on the Petition Date
under Bankruptcy Code §541.
         1.33 “Exit Facility” shall mean the secured loan to be obtained by the Debtors, as
facilitated by Premier, on or before May 15, 2019, in an amount sufficient to pay the Prepetition
Lender’s Claim in full. To the extent that the Exit Facility is insufficient to pay the Prepetition
Lender’s Claim in full, the Premier Funds shall be used to supplement the Exit Facility.
        1.34 “Fee Claims” shall mean claims by professionals retained by the Debtors during
the Chapter 11 Cases for the payment of fees and the reimbursement of expenses incurred prior
to the Effective Date.
         1.35     “Final Order” shall mean: (i) an order or a judgment of the Bankruptcy Court; or
(ii) a stipulation or other agreement entered into which is “so ordered” by the Bankruptcy Court,
in either case the operation or effect of which has not been reversed, stayed, modified or
amended and as to which (x) any appeal that has been taken has been finally determined or
dismissed, or (y) the time to appeal or seek reconsideration has expired by reason of statute or
otherwise and as to which no appeal or petition for review, certiorari or reconsideration has been
taken or is pending (or if such appeal or petition has been granted, it has been finally decided), as
a result of which such order, judgment, stipulation or agreement shall have become final in
accordance with applicable law.
       1.36 “General Unsecured Claim” means an Allowed Claim that is not an
Administrative Expense, a Priority (Non-Tax) Claim, Priority Tax Claim, Fee Claim, or Secured
Claim.
       1.37 “Interest” shall mean any rights of a shareholder in respect of an equity interest in
each of the Debtors.
       1.38    “Lien” shall have the meaning set forth in Bankruptcy Code §101(37).
       1.39 “Objections Bar Date” shall mean the deadline for the Debtors or the Reorganized
Debtors to file objections to Claims, which deadline shall be the first Business Day that is one
hundred twenty (120) days after the Effective Date of the Plan.
       1.40    “Operator” shall mean Flatironhotel Operations LLC.
                                               4
18-12341-smb      Doc 159-1     Filed 05/09/19 Entered 05/09/19 11:18:59             Exhibit PLAN
                                           Pg 6 of 32


       1.41    “Owner” shall mean 1141 Realty Owner LLC.
       1.42    “Person” shall have the meaning set forth in Bankruptcy Code §101(41).
       1.43    “Petition Date” shall mean July 31, 2018.
       1.44 “Prepetition Lender” shall mean Wilmington Trust, N.A., solely in its capacity as
Trustee for the Benefit of the Registered Holders of Wells Fargo Commercial Mortgage Trust
2015-C28, Commercial Mortgage Pass-Through Certificates, Series 2015-C28.
        1.45 “Prepetition Lender’s Claim” shall mean any and all Claims or Interests of the
Prepetition Lender that have been or may be asserted by the Prepetition Lender against the
Debtors, including with respect to the liens granted by the Debtors to the Prepetition Lender on
account of monies loaned prior to the Petition Date, as well as those granted pursuant to the
stipulation and order authorizing the use of the Prepetition Lender’s cash collateral (ECF Doc.
No. 23).
       1.46    “Plan” shall mean this Plan of Reorganization, as it may be amended or modified.
       1.47    “Premier” shall mean Premier Flatiron, LLC.
       1.48 “Premier Claim” shall mean the claim against the Debtors granted to Premier
pursuant to the DIP Financing Order.
        1.49 “Premier Funds” shall mean the funds made available to the Debtors by Premier,
in exchange for, among other things, the treatment of Class 6 Interests herein, in an amount
sufficient to make the Effective Date Payment.
        1.50 “Priority (Non-Tax) Claims” shall mean any Claim that is entitled to priority
status in accordance with Bankruptcy Code §507(a), other than Priority Tax Claims and
Administrative Expenses.
       1.51 “Priority Tax Claims” shall mean any Claim for taxes entitled to priority status in
accordance with Bankruptcy Code §§502(i) or 507(a)(8), but specifically excludes any penalty
assessed with respect to such taxes.
       1.52    “Released Parties” shall have the meaning set forth in Article X of the Plan.
       1.53    “Released Claims” shall mean the claims released under Article X of the Plan.
       1.54    “Reorganized Debtors” shall mean the Debtors after the Effective Date.
        1.55    “Schedules” shall mean the schedules of assets and liabilities, lists and statement
of financial affairs and executory contracts filed by the Debtors with the Bankruptcy Court, as
they may be amended pursuant to the Bankruptcy Rules.
       1.56    “Securities Act” shall mean the Securities Act of 1933, as amended.
       1.57 “Unclaimed Property” shall mean any Cash (together with any interest earned
thereon) unclaimed on the later of the 180th day following the Effective Date or the last
Distribution Date. Unclaimed Property shall include checks (and the funds represented thereby):
(i) which have been returned as undeliverable without proper forwarding addresses; (ii) which
have not been paid; or (iii) which were not mailed or delivered because of the absence of a
proper address for the Claimant.


                                                5
18-12341-smb      Doc 159-1      Filed 05/09/19 Entered 05/09/19 11:18:59             Exhibit PLAN
                                            Pg 7 of 32


        1.58 “Undetermined Claim” shall mean any Claim that is (i) a Disputed Claim or (ii)
an unliquidated or contingent Claim.
       1.59    “Unsecured Creditor” shall mean the holder of an Unsecured Claim.
       1.60    “U.S. Trustee” shall mean the United States Trustee for Region 2.
                                           ARTICLE II

                     CLASSIFICATION OF CLAIMS AND INTERESTS

        2.01 General Rules of Classification. A Claim or Interest is classified in a particular
Class for voting and distribution purposes only to the extent the Claim or Interest qualifies within
the description of that Class, and is classified in other Classes to the extent the Claim or Interest
qualifies within the description of such Classes.
        2.02 Administrative Expenses and Priority Tax Claims. Administrative Expenses and
Priority Tax Claims have not been classified and are excluded from the Classes of Claims in
accordance with Bankruptcy Code §1123(a)(1).
         2.03 Satisfaction of Claims and Interests. The treatment to be provided for Allowed
Claims and Interests under this Plan and the consideration provided under this Plan shall be in
full satisfaction, settlement, release and discharge of all Claims and Interests against the Debtors
and their property.
        2.04 Bar Dates for Claims. Pursuant to the Bankruptcy Court’s Order, dated September
24, 2018 (ECF Doc. No. 63), all non-governmental unit Claims against the Debtors, including
claims under Bankruptcy Code §503(b)(9) must be filed on or before November 5, 2018, and all
Claims of governmental units must be filed on or before January 28, 2019. Claims arising from
the rejection of executory contracts and unexpired leases shall be governed by the specific orders
of the Bankruptcy Court regarding the assumption or rejection of executory contracts and
unexpired leases and Article VI of the Plan.
       2.05 Bar Date for Fee Claims. The Confirmation Order, or the order scheduling the
Confirmation Hearing, shall provide a deadline for the filing of requests for payment of Fee
Claims incurred prior to the Confirmation Date. Any Person that fails to file an application for
the payment of professional fees and expenses on or before the time and date established in the
Confirmation Order or the order scheduling the Confirmation Hearing shall be forever barred
from seeking payment or reimbursement from the Debtors, their Estates or the Reorganized
Debtors.
        2.06 Acceptance of Classification. Any holder of a Claim or Interest who fails to
object in writing to the classification of Claims and Interests provided in the Plan, and who has
not filed an objection with the Bankruptcy Court and served the objection upon counsel to the
Debtors, counsel to Premier, and the U.S. Trustee at least ten (10) days prior to the Confirmation
Hearing shall be deemed to have accepted the classification of such Claim or Interest set forth in
the Plan.
       2.07 Classification. For purposes of the Plan, all Allowed Claims shall be placed in the
following Classes:


                                                 6
18-12341-smb      Doc 159-1     Filed 05/09/19 Entered 05/09/19 11:18:59             Exhibit PLAN
                                           Pg 8 of 32


              Class 1 (Allowed Priority (Non-Tax) Claims)
              Class 2 (Allowed Premier Secured Claim)
              Class 3 (Allowed Prepetition Lender Secured Claim)
              Class 4 (Other Secured Claims)
              Class 5 (General Unsecured Claims)
              Class 6 (Interests in the Debtors)

                                          ARTICLE III

                                 TREATMENT OF CLASSES

        3.01 Administrative Expenses. Administrative Expenses are not impaired. Except
with respect to Administrative Expenses Allowed under Bankruptcy Code §503(b)(9), which
shall be paid as soon as reasonably practicable after the Effective Date or upon such other terms
as may be agreed to by the holder thereof and the Debtors, Allowed Administrative Expenses,
including Fee Claims, shall be paid by the Debtors or the Reorganized Debtors on the later to
occur of (a) the Effective Date, and (b) the date such Claim becomes Allowed by a Final Order
of the Bankruptcy Court, or as soon as practicable thereafter, or upon such other terms as may be
agreed to by the holder thereof and the Debtors. In the event of any subsequent conversion of
the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code, all payments on account
of any Allowed Administrative Expenses shall be deemed to have been made in the ordinary
course of the Debtors’ business and shall not be deemed to be avoidable transfers under
Bankruptcy Code §549.
        3.02 U.S. Trustee Fees. Statutory fees, and any applicable interest thereon, are all fees
payable pursuant to Chapter 123 of Title 28, United States Code, including, but not limited to, all
fees required to be paid by 28 U.S.C. §1930(a)(6) plus any interest due and payable under 31
U.S.C. §3717 (“U.S. Trustee Fees”). U.S. Trustee Fees will accrue and be timely paid until the
Case is closed, dismissed, or converted to another chapter under the Bankruptcy Code. Any U.S.
Trustee Fees owed on or before the Effective Date of this Plan will be paid in full on the
Effective Date of the Plan.
        3.03 Priority Tax Claims. Priority Tax Claims are not impaired. All Allowed Priority
Tax Claims shall be paid in full on the Effective Date. Holders of Priority Tax Claims shall not
be entitled to vote on the Plan.
        3.04 Class 1 Priority (Non-Tax) Claims. Class 1 Claims are not impaired. Allowed
Priority (Non-Tax) Claims shall be paid in full on the Effective Date, or as soon thereafter as is
reasonably practicable, from the Effective Date Payment. In accordance with Bankruptcy Code
§ 1126(f), holders of Class 1 Claims shall not be entitled to vote on the Plan and shall be deemed
to have accepted the Plan.
        3.05 Class 2 Premier Claim. In the event that the Exit Facility closes on or before May
15, 2019, or if Premier elects to contribute sufficient Premier Funds to pay Class 3 claims in full,
the Premier Claim shall be deemed satisfied upon the Effective Date of the Plan with no amounts
remaining due by the Debtors to Premier. In the event that the Exit Facility does not close on or
before May 15, 2019 and the Debtors sell their real property, the Premier Claim shall be paid in
full from the proceeds of the sale of the Debtors’ real property. Class 2 Claims are Impaired.

                                                 7
18-12341-smb      Doc 159-1     Filed 05/09/19 Entered 05/09/19 11:18:59            Exhibit PLAN
                                           Pg 9 of 32


        3.06 Class 3 Prepetition Lender Claim. Class 3 Claims are not impaired. Holders of
the Allowed Prepetition Lender’s Claim shall be paid in full on the Effective Date from the
proceeds of the Exit Facility as and when Allowed by the Bankruptcy Court. To the extent that
the Exit Facility does not close on or before May 15, 2019, either (i) the Debtors shall market
and sell their real property to satisfy any Allowed Prepetition Lender’s Claim, or (ii) Premier
shall provide additional Premier Funds to satisfy any Allowed Prepetition Lender’s Claim. From
the Confirmation Date through the Effective Date, Holders of the Allowed Prepetition Lender’s
Claim shall receive monthly interest payments at the rate then-applicable with respect to the
Prepetition Lender’s Claim.
        3.07 Class 4 Other Secured Claims. Class 4 Claims are not impaired. Class 4 Claims
shall consist of all Allowed Secured Claims other than the Premier Claim and the Prepetition
Lender’s Claim. Class 4 Claims shall be paid in full on the Effective Date from the Effective
Date Payment.
        3.08 Class 5 General Unsecured Claims. Class 5 Claims are not impaired. Class 5
Claims are comprised of the Allowed Claims of General Unsecured Creditors. Each holder of an
Allowed General Unsecured Claim shall receive payment in full on account of such claim on the
Effective Date from the Effective Date Payment.
        3.09 Class 6 Interests. Class 6 Interests are impaired. All existing membership
interests in the Debtors shall be cancelled, and the Reorganized Debtors’ membership interests
shall be reissued as follows: (i) with respect to Owner, Fifty (50%) Percent shall be owned by
1141 Realty LLC and Fifty (50%) Percent shall be owned by Premier Nomad LLC; and (ii) with
respect to Operator, One Hundred (100%) Percent shall be owned by Premier Nomad LLC,
provided, however, if the Debtors sell their real property pursuant to Section 3.06, the
membership interests shall revert back to as they existed on the Petition Date.
                                         ARTICLE IV

               CLAIMS AND INTERESTS IMPAIRED UNDER THE PLAN

        4.01 Claims and Interests in Classes 2 and 6 are impaired under the Plan, and are
entitled to vote on the Plan. Claims in Classes 1, 3, 4 and 5 are not impaired under the Plan, and
are not entitled to vote on the Plan.
        4.02 Pursuant to Bankruptcy Code §1126(c), a Class of Claims shall have accepted the
Plan if the Plan is accepted by the holders of at least two-thirds (2/3) in amount and more than
one-half (1/2) in number of the holders of Allowed Claims in such Class that vote on the Plan.
Pursuant to Bankruptcy Code §1126(d), holders of Interest in Class 6 shall have accepted the
Plan if the Plan is accepted by the holders of at least two-thirds (2/3) in amount of the Allowed
Interests of Class 6.
        4.03 Classes 2 and 6 are currently entitled to vote to accept or reject the Plan. To the
extent that any Class entitled to vote rejects the Plan, the Debtors intend to seek confirmation of
the Plan in accordance with Bankruptcy Code §1129(b).




                                                8
18-12341-smb      Doc 159-1     Filed 05/09/19 Entered 05/09/19 11:18:59             Exhibit PLAN
                                          Pg 10 of 32


                                          ARTICLE V

                    MEANS FOR IMPLEMENTATION OF THE PLAN

        5.01 Payments on the Effective Date. The payments under the Plan will be made from
the (a) Exit Facility, and (b) the Premier Funds. With respect to the portion of the Effective Date
Payment to be funded by the Premier Funds, no later than ten (10) business days prior to the
anticipated Effective Date, the Debtors shall provide Premier with an accounting of all amounts
the Debtors believe must be paid from such funds. No later than two (2) business days prior to
the anticipated Effective Date, Premier shall transfer the Premier Funds to the Debtors for the
purposes of making the Effective Date Payment.
        5.02 Exit Facility. The Debtors or Reorganized Debtors, as applicable, with the
assistance of Premier, shall obtain the Exit Facility in an amount sufficient to satisfy the Allowed
portion of the Prepetition Lender’s Claim. The Exit Facility shall be used to satisfy the Allowed
portion the Prepetition Lender’s Claim and, at the Reorganized Debtors’ discretion, may be used
to fund ongoing operations of the Reorganized Debtors. To the extent that the Exit Facility does
not close within ninety (90) days of the Confirmation Date, either (i) the Debtors shall market
and sell their real property to satisfy any Allowed Prepetition Lender’s Claim, or (ii) Premier
shall provide additional Premier Funds to satisfy any Allowed Prepetition Lender’s Claim.
       5.03 Release of Avoidance Actions. On the Effective Date, the Debtors, on behalf of
themselves and their Estates, shall release any and all Avoidance Actions, and the Debtors and
the Reorganized Debtors, and any of their successors and assigns and any entity acting on behalf
of the Debtors or the Reorganized Debtors shall be deemed to have waived the right to pursue
any and all Avoidance Actions.
       5.04 Reserves. On the Effective Date, or as soon thereafter as is reasonably practical,
the Debtors shall establish and maintain adequate reserves for Disputed Claims.
        On the later to occur of (a) the Effective Date, and (b) the date such Claim becomes
Allowed by a Final Order of the Bankruptcy Court, or as soon thereafter is reasonably
practicable, the Debtors shall use available Cash to pay Allowed Claims in accordance with
Article III of the Plan.
       5.05 Investments by the Debtors. All Cash held by the Debtors prior to full
consummation of this Plan, whether held in investment accounts, bank accounts, any Disputed
Claims Reserve, or any escrow accounts, shall be invested in accordance with Bankruptcy Code
§345 in a financial institution that is an authorized depository under the U.S. Trustee Operating
Guidelines.
        5.06 Delivery of Distributions. Subject to Bankruptcy Rule 9010 and except as
otherwise provided herein, Distributions to the holders of Allowed Claims shall be made at (a)
the address of each holder as set forth in the Schedules, unless superseded by the address set
forth on proofs of Claim filed by such holder, or (b) the last known address of such holder if no
proof of Claim is filed or if the Debtors have been notified in writing of a change of address.
       5.07 Undeliverable Distributions and Unclaimed Property. If any distribution made by
the Debtors or the Reorganized Debtor, as applicable, is returned as undeliverable, the Debtors or
the Reorganized Debtors, as applicable, may, in their sole discretion, make such efforts to

                                                 9
18-12341-smb      Doc 159-1     Filed 05/09/19 Entered 05/09/19 11:18:59             Exhibit PLAN
                                          Pg 11 of 32


determine the current address of the Holder of the Claim with respect to which the distribution
was made, but no distributions to any Holder of an Allowed Claim will be made until the
Debtors or the Reorganized Debtors, as applicable, have determined the current address of the
Holder of such Allowed Claim, at which time the distribution will be made without interest. The
Debtors or the Reorganized Debtors, as applicable, shall have sole discretion to determine how to
make distributions in the most efficient and cost-effective manner. Amounts in respect of any
undeliverable distributions made by the Debtors or the Reorganized Debtors, as applicable, shall
be returned to, and held in trust by, the Debtors or the Reorganized Debtors, as applicable, until
the distributions are claimed, or are deemed to be Unclaimed Property upon the expiration of six
(6) months from the date of the return of the undeliverable distribution. Unclaimed Property shall
revert to the Reorganized Debtors in accordance with the provisions of the Plan.
        5.08 Record Date for Distributions. Except as otherwise provided in a Final Order of
the Bankruptcy Court, the transferees of Claims that are transferred pursuant to Bankruptcy Rule
3001 on or prior to the date of the entry of the Confirmation Order will be treated as the holders
of those Claims for all purposes, notwithstanding that any period provided by Bankruptcy Rule
3001 for objecting to the transfer may not have expired by the date of the entry of the
Confirmation Order. The Debtors and Reorganized Debtors shall have no obligation to recognize
any transfer of any Claim occurring after the date of the entry of the Confirmation Order. In
making any Distribution with respect to any Claim, the Debtors shall be entitled instead to
recognize and deal with, for all purposes hereunder, only the Person that is listed on the proof of
Claim filed with respect thereto or on the Schedules, as applicable, as the holder thereof as of the
close of business on the date of the entry of the Confirmation Order, and upon such other
evidence or record of transfer or assignment that are known to the Debtors as of the date of the
entry of the Confirmation Order.
       5.09    Distributions to Holders of Claims – Generally.
              (a)    Distributions on Account of Allowed Claims Only. Except as otherwise
provided in this Plan, Disputed Claims shall not be entitled to any Distribution until such
Disputed Claim becomes an Allowed Claim.
                (b)     Method of Cash Distributions. Any payment of Cash to be made pursuant
to the Plan will be in U.S. dollars and may be made by draft, check, wire transfer, or as otherwise
required or provided in any relevant agreement or applicable law.
               (c)    Distributions on Non-Business Days. Any payment or Distribution due on
a day other than a Business Day may be made, without interest, on the next Business Day.
               (d)    No Distribution in Excess of Allowed Amount of Claim. Notwithstanding
anything to the contrary herein, no holder of an Allowed Claim shall receive in respect of such
Claim any Distribution (of a value set forth herein or in the Disclosure Statement) in excess of
the Allowed amount of such Claim.
                (e)     Interest on Claims. Except as specifically provided for in the Plan or the
Confirmation Order, interest shall not accrue on Claims and no holder of a Claim shall be
entitled to interest accruing on or after the Petition Date on any Claim, other than the Claim of
Premier in accordance with the DIP Financing Order or the Claim of the Prepetition Lender in
accordance with its applicable loan documents. Interest shall not accrue or be paid on any
Disputed Claim with respect to the period from the Petition Date to the date a final Distribution

                                                10
18-12341-smb      Doc 159-1      Filed 05/09/19 Entered 05/09/19 11:18:59             Exhibit PLAN
                                           Pg 12 of 32


is made thereon if and after that Disputed Claim becomes an Allowed Claim. Except as expressly
provided herein or in a Final Order of the Bankruptcy Court, no prepetition Claim shall be
allowed to the extent that it is for postpetition interest or other similar charges.
               (f)     Disputed Payments. If any dispute arises as to the identity of a holder of
an Allowed Claim who is to receive any Distribution, the Reorganized Debtors may, in lieu of
making such Distribution to such Person, make such Distribution into an escrow account or hold
such Distribution in reserve until the disposition thereof shall be determined by Bankruptcy
Court order, or by written agreement among the interested parties to such dispute.
               (g)      Withholding Taxes. Any federal or state withholding taxes or other
amounts required to be withheld under any applicable law may be deducted and withheld from
any Distributions under the Plan. All Persons holding Claims shall be required to provide any
information necessary to effect the withholding of such taxes. The Reorganized Debtors may
withhold the entire Distribution due to any holder of an Allowed Claim until such time as such
holder provides the necessary information to comply with any withholding requirements of any
governmental unit. Any property so withheld will then be paid by the Reorganized Debtors to
the appropriate authority. If the holder of an Allowed Claim fails to provide the information
necessary to comply with any withholding requirements of any governmental unit within ninety
(90) days after the date of first notification to the holder of the need for such information, or for
the Cash necessary to comply with any applicable withholding requirements, then such holder’s
Distribution shall be treated as Unclaimed Property herein or the amount required to be withheld
may be so withheld and turned over to the applicable authority.
               (h)     Time Bar to Cash Payments by Check. Checks issued by the Reorganized
Debtors on account of Allowed Claims shall be null and void if not negotiated within ninety (90)
days after the date of issuance thereof. Requests for the reissuance of any check that becomes
null and void pursuant to this Section may be made directly to the Reorganized Debtors by the
holder of the Allowed Claim to whom the check was originally issued. Any Claim with respect
to such voided check must be made in writing, on or before the later of the first anniversary of
the Effective Date, or the six (6) month anniversary of the date on which the Distribution was
made. After that date, all Claims with respect to voided checks shall be discharged and forever
barred and the proceeds of those checks shall be deemed Unclaimed Property in accordance with
Bankruptcy Code §347(b) and be distributed as provided herein.
                (i)     No Payments of Fractional Dollars. Notwithstanding any other provision
of the Plan to the contrary, no payment of fractional dollars shall be required to be made pursuant
to the Plan. Whenever any payment of a fraction of a dollar under the Plan would otherwise be
required, the actual Distribution made may, at the Debtors’ election, reflect a rounding down of
such fraction to the nearest whole dollar.
                 (j)    Minimum Distributions. Notwithstanding anything herein to the contrary,
the Reorganized Debtors shall not be required to make distributions or payments of less than
$25.00, and shall not be required to make partial distributions or payments of fractions of dollars.
Any Holder of an Allowed Claim whose aggregate distribution under this Plan is less than
$25.00 shall forfeit, at the option of the Reorganized Debtors, such amount to, and such amount
shall vest in, the Debtors for distribution in accordance with the terms of the Plan.
                (k)    Setoff and Recoupment. The Reorganized Debtors may, but shall not be
required to, setoff against, or recoup from, any Claim and the Distributions to be made pursuant
                                                11
18-12341-smb      Doc 159-1     Filed 05/09/19 Entered 05/09/19 11:18:59             Exhibit PLAN
                                          Pg 13 of 32


to the Plan in respect thereof, any claims or defenses of any nature that the Reorganized Debtors
or the Estates may have against the holder of such Claim, but neither the failure to do so nor the
allowance of any Claim under the Plan shall constitute a waiver or release by the Debtors, the
Estates, or the Reorganized Debtors, of any right of setoff, recoupment claims, rights or
Avoidance Actions that the Debtors, the Estates, or the Reorganized Debtors, or any of their
successors may possess against such holder. Any setoff or recoupment shall only be made after
the affected creditor is provided not less than five days notice.
       5.10 Quarterly Reports. Until the Chapter 11 Cases are closed, the Reorganized
Debtors shall file quarterly reports setting forth the status of Distributions to holders of Allowed
Claims and any other open matters in the Chapter 11 Cases. The quarterly reports shall be filed
on or before the 15th day of January, April, July, and October.
       5.11 Vesting of Assets. As of the Effective Date, pursuant to provisions of Bankruptcy
Code §§ 1141(b) and (c), all property and assets of the Debtors shall be transferred to and shall
vest in the Reorganized Debtors free and clear of all Liens, Claims and Interests, except as
otherwise expressly provided in this Plan and/or the Confirmation Order.
        5.12 Continuing Existence. From and after the Effective Date, the Reorganized
Debtors will continue in existence and shall continue normal operations of their business as
limited liability companies under applicable law.
                                          ARTICLE VI

                         EXECUTORY CONTRACTS AND LEASES

        6.01 All executory contracts and unexpired leases listed on Exhibit 1 hereto shall be
deemed assumed by the Debtors as of the Effective Date. Simultaneously with service of the
Plan and Disclosure Statement, the Debtors shall provide a notice to all counter-parties to
executory contracts proposed to be assumed, substantially in the former annexed hereto as
Exhibit 2. Such counter-parties shall have until seven (7) days prior to the Confirmation
Hearing to file an objection to the proposed cure amount provided in such notice. All objections
to cure amounts shall be heard at the Confirmation.
       6.02 Any executory contract or unexpired lease of the Debtors not listed on Exhibit 1
hereto and which has not been assumed or rejected by Final Order of the Bankruptcy Court, or
which is not the subject of a pending motion to assume or reject on the Confirmation Date, shall
be deemed rejected by the Debtors on the Effective Date. Any entity with a Claim that arises
from the rejection of an executory contract or unexpired lease must file its Claim within thirty
(30) days after the later of the date of the order rejecting the executory contract or unexpired
lease and the Confirmation Date, and shall have the same rights as a Class 5 Claimant to the
extent such Claim becomes an Allowed General Unsecured Claim. Any Claims arising from
the rejection of an executory contract or unexpired lease not filed with the Bankruptcy
Court within such time will be automatically treated as a Disallowed Claim, forever barred
from assertion, and shall not be enforceable against, as applicable, the Debtors, the
Reorganized Debtors, the Estates, or property of the foregoing parties, without the need for
any objections by the Debtors or the Reorganized Debtors, as applicable, or further notice
to, or action, order, or approval of the Bankruptcy Court or any other entity, and any
Claim arising out of the rejection of the executory contract or unexpired lease shall be

                                                12
18-12341-smb     Doc 159-1      Filed 05/09/19 Entered 05/09/19 11:18:59           Exhibit PLAN
                                          Pg 14 of 32


deemed fully satisfied, released, and discharged, notwithstanding anything in the Schedules
or any proof of Claim to the contrary.
                                         ARTICLE VII

                  PROCEDURE FOR RESOLVING DISPUTED CLAIMS

       7.01 Disputed Claim Reserves. Except as provided for below, the Debtors shall set
aside and reserve for the benefit of each holder of a Disputed Claim an amount equal to the
Distributions to which the holder of such Disputed Claim would be entitled if such Disputed
Claim were an Allowed Claim, in an amount equal to the amount of such Claim as estimated by
the Bankruptcy Court pursuant to an order. Such reserved amounts, and the difference between
the amount so reserved for each such Claim and the amount of federal, state and local taxes paid
by the Debtors with respect to such Claim shall constitute the maximum Distribution amount to
which the holder of such Claim may ultimately become entitled to receive.
       7.02 Distributions to Holders of Allowed Claims. After the Effective Date, the
Reorganized Debtors shall make one or more Distributions to holders of Allowed Claims in
accordance with the Plan.
                       (i)     Distributions on Disputed Claims. No Distributions shall be made
               with respect to a Disputed Claim until the resolution of such dispute by agreement
               with the Debtors, the Reorganized Debtors, or Final Order. On or as soon as
               reasonably practicable after the first Business Day of the next calendar quarter
               after a Disputed Claim becomes an Allowed Claim, the Debtors shall distribute to
               the holder thereof Cash, from the Disputed Claims Reserve, in an amount equal to
               the aggregate amount of Cash that would have been distributed to such holder in
               respect of such Claim had such Claim been an Allowed Claim, in the amount in
               which it is ultimately allowed.
                       (ii)   Treatment of Excess Cash in Disputed Claims Reserve. To the
               extent a Disputed Claim becomes a Disallowed Claim or is reclassified, any Cash
               previously reserved for such portion of such Disputed Claim shall be distributed
               in accordance with the Plan. To the extent all payments required under the Plan
               have already been made, Cash previously reserved for Disputed Claims shall be
               paid to the Reorganized Debtor in accordance with Section 5.11 of the Plan.
        7.03 Resolution of Disputed Claims. Unless otherwise ordered by the Bankruptcy
Court after notice and a hearing, after the Confirmation Date the Reorganized Debtors shall have
the right to make and file objections to all Claims, and shall serve a copy of each objection upon
the holder of the Claim to which the objection is made, as soon as practicable, but in no event
later than the Objections Bar Date. From and after the Confirmation Date, all objections shall be
litigated to a Final Order except to the extent the Reorganized Debtors elect to withdraw any
claim objection, or the Reorganized Debtors and the claimant elect to compromise, settle or
otherwise resolve any claim objection, in which event they may settle, compromise or otherwise
resolve any Disputed Claim without further approval of the Bankruptcy Court. A Disputed Claim
as to which no objection is filed by the Objections Bar Date shall become an Allowed Claim.
       7.04 Procedure for Omnibus Objections to Claims. The Debtors and the Reorganized
Debtors are permitted to file omnibus objections to claims (an “Omnibus Objection”) on any
                                               13
18-12341-smb      Doc 159-1     Filed 05/09/19 Entered 05/09/19 11:18:59             Exhibit PLAN
                                          Pg 15 of 32


grounds, including but not limited to those grounds specified in Bankruptcy Rule 3007(d). For
claims that have been transferred, a notice shall be provided only to the person or persons listed
as being the owner of such claim on the Debtors’ claims register as of the record date as provided
for in Article V of the Plan. The notice of an Omnibus Objection shall include a copy of the
relevant Omnibus Objection but not the exhibits thereto listing all claims subject to the objection
thereby; rather, the notice shall (i) identify the particular claim or claims filed by the claimant
that are the subject of the Omnibus Objection, (ii) provide a unique, specified and detailed basis
for the objection, (iii) explain the proposed treatment of the claim, (iv) notify such claimant of
the steps that must be taken to contest the objection, and (v) otherwise comply with the
Bankruptcy Rules.
        7.05 Maintenance of Disputed Claims Reserve. To the extent that the property placed
in a Disputed Claims Reserve consists of Cash, that Cash shall be deposited in an interest-
bearing account in a financial institution that is an authorized depository under the U.S. Trustee
Operating Guidelines. The Disputed Claims Reserve shall be closed and extinguished by the
Reorganized Debtors when all Distributions and other dispositions of Cash or other property
required to be made under the Plan from such reserves will have been made in accordance with
the terms of the Plan.
                                        ARTICLE VIII

                              RETENTION OF JURISDICTION

        8.01 The Bankruptcy Court shall retain jurisdiction over the Debtors, the Reorganized
Debtors, and the Chapter 11 Cases pursuant to chapter 11 of the Bankruptcy Code and for the
purposes set forth in Bankruptcy Code §1127(b), including, without limitation, with respect to
the following matters:
       (a)     to hear and determine any claim or cause of action belonging to the Estates, and
               any disputes concerning the classification, allowance, or estimation of any Claim;
       (b)     to resolve any disputes concerning any funds held in the Disputed Claims
               Reserve;
       (c)     to hear and determine all disputed issues relating to a security or ownership
               interest in any property of the Estates, or in any proceeds thereof;
       (d)     to hear and determine all Claims arising out of any agreement entered into by the
               Debtors after the Petition Date but prior to the entry of the Confirmation Order;
       (e)     to recover all assets and property of the Debtors wherever located;
       (f)     to alter, modify and amend the Plan pursuant to Bankruptcy Code §1127 or to
               remedy any defect, cure any omissions, or reconcile any inconsistency in the Plan
               or Confirmation Order as may be necessary to carry out the purpose and intent of
               the Plan, and to extent authorized by the Bankruptcy Code or Bankruptcy Rules;
       (g)     to hear and determine all matters related to the sale of the Debtors’ real property
               prior to the Effective Date;



                                                14
18-12341-smb     Doc 159-1     Filed 05/09/19 Entered 05/09/19 11:18:59            Exhibit PLAN
                                         Pg 16 of 32


       (h)    to hear and determine such other matters as may be provided for in the
              Confirmation Order and for the purposes set forth in Bankruptcy Code §§1127(b)
              and 1142, or in Bankruptcy Rules 1019 and 3020(d);
       (i)    to hear and determine all applications for compensation of professionals for
              services rendered and expenses incurred through the Confirmation Date, and
              thereafter to hear and determine any objections to compensation of professionals;
       (j)    to hear and determine any and all pending applications, adversary proceedings,
              contested matters and litigated matters;
       (k)    to hear and determine any disputed issues with respect to the payments to be made
              under the Plan;
       (l)    to enter orders that are necessary or appropriate to carry out the provisions of the
              Plan, including orders interpreting the provisions of the Plan;
       (m)    to enter a Final Order or decree concluding the Debtors’ Chapter 11 Cases; and
       (n)    to determine such other matters as may be provided for in the Confirmation
              Order, or as may be authorized under the provisions of the Bankruptcy Code.
                                        ARTICLE IX

                       CONFIRMATION AND EFFECTIVE DATE

        9.01 Conditions Precedent to Confirmation. The following are the conditions precedent
to the Confirmation of the Plan:
       (a)    The Debtors shall have entered into a commitment letter for the Exit Facility,
              conditioned upon the entry of the Confirmation Order;
       (b)    All terms, conditions and provisions of the Plan are approved in the proposed
              Confirmation Order; and
       (c)    The proposed Confirmation Order shall be in form and substance acceptable to
              counsel to the Debtors, counsel to Premier, and the U.S. Trustee.
       The conditions precedent set forth in subparagraphs (a), (b), and (c) above, may be
waived by the Debtors, only with the consent of Premier and upon reasonable notice to the U.S.
Trustee.
       9.02 Conditions Precedent to the Effective Date. The following are the conditions
precedent to the Effective Date of the Plan:
       (a)    The Bankruptcy Court shall have entered the Confirmation Order, and the
              Confirmation Order shall have become a Final Order; and
       (b)    The Debtors shall have made the Effective Date Payment.




                                               15
18-12341-smb      Doc 159-1     Filed 05/09/19 Entered 05/09/19 11:18:59           Exhibit PLAN
                                          Pg 17 of 32


                                            ARTICLE X

              DISCHARGE OF CLAIMS, RELEASES AND EXCULPATION

        10.01 Interest Holders of the Debtors shall be treated as provided in section 3.09 of this
plan.
      10.02 Injunction. EXCEPT AS OTHERWISE PROVIDED IN THE PLAN OR THE
CONFIRMATION ORDER, FROM AND AFTER THE CONFIRMATION DATE, ALL
PERSONS ARE PERMANENTLY ENJOINED FROM COMMENCING OR CONTINUING
IN ANY MANNER ANY ACTION OR PROCEEDING (WHETHER DIRECTLY,
INDIRECTLY, DERIVATIVELY OR OTHERWISE) AGAINST THE DEBTORS, THE
REORGANIZED DEBTORS, THE DEBTORS’ PROPERTY, OR THE ESTATES BASED ON
ANY ACT, OMISSION, TRANSACTION, OR OTHER ACTIVITY OF ANY KIND OR
NATURE THAT OCCURRED ON OR BEFORE THE CONFIRMATION DATE,
INCLUDING ANY CLAIMS THAT ARE PROPERTY OF THE DEBTORS’ BANKRUPTCY
ESTATES (COLLECTIVELY, THE “RELEASED CLAIMS”); PROVIDED THAT NOTHING
IN THE PLAN OR THE CONFIRMATION ORDER SHALL ENJOIN THE UNITED STATES
GOVERNMENT OR ANY OF ITS AGENCIES OR ANY STATE OR LOCAL AUTHORITY,
FROM BRINGING ANY CLAIM, SUIT, ACTION OR OTHER PROCEEDINGS (WHETHER
DIRECTLY, INDIRECTLY, DERIVATIVELY OR OTHERWISE) AGAINST THE
DEBTORS, OR ANY OF THE DEBTORS’ OFFICERS, DIRECTORS, EMPLOYEES,
ATTORNEYS, ADVISORS, AGENTS, REPRESENTATIVES AND ASSIGNS, OR THE
DEBTORS’ PROPERTY, FOR ANY LIABILITY, INCLUDING UNDER THE INTERNAL
REVENUE CODE, THE ENVIRONMENTAL LAWS OR ANY CRIMINAL LAWS OF THE
UNITED STATES, OR ANY STATE OR LOCAL AUTHORITY. IN ADDITION, THE
INJUNCTION PROVIDED FOR IN THE PLAN SHALL NOT RELEASE ANY ATTORNEY
FROM ANY OBLIGATIONS OWED UNDER RULE 1.8(h) OF THE NEW YORK STATE
RULES OF PROFESSIONAL CONDUCT FOR MALPRACTICE LIABILITY.
      10.03 Release by the Debtors. PURSUANT TO BANKRUPTCY CODE §1123(b),
AND EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THE PLAN, UPON THE
EFFECTIVE DATE, THE DEBTORS AND REORGANIZED DEBTORS SHALL RELEASE
UNCONDITIONALLY, AND HEREBY ARE DEEMED TO FOREVER RELEASE
UNCONDITIONALLY THE FOLLOWING PERSONS (COLLECTIVELY, THE
“RELEASED PARTIES”): (A) PREMIER ITS DIRECTORS, OFFICERS, ADVISORS,
ACCOUNTANTS, CONSULTANTS, AND ATTORNEYS; AND (B) THE DEBTORS’
ADVISORS, INCLUDING ATTORNEYS AND ACCOUNTANTS, FROM ANY AND ALL
CLAIMS, OBLIGATIONS, SUITS, JUDGMENTS, DAMAGES, RIGHTS, CAUSES OF
ACTION AND LIABILITIES WHATSOEVER, INCLUDING THE RELEASED CLAIMS
(EXCEPT FOR THE RIGHT TO ENFORCE THE PERFORMANCE OF THEIR RESPECTIVE
OBLIGATIONS, IF ANY, UNDER THE PLAN AND THE RIGHT TO FILE AN OBJECTION
WITH THE BANKRUPTCY COURT WITH RESPECT TO ANY FEE CLAIMS), WHETHER
LIQUIDATED OR UNLIQUIDATED, FIXED OR CONTINGENT, MATURED OR
UNMATURED, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, THEN
EXISTING OR THEREAFTER ARISING, IN LAW, OR OTHER OCCURRENCE TAKING
PLACE ON OR PRIOR TO THE EFFECTIVE DATE, EXCEPT FOR THOSE CLAIMS OR
LIABILITIES ARISING OUT OF OR RELATING TO ANY ACT OR OMISSION THAT
                                       16
18-12341-smb   Doc 159-1   Filed 05/09/19 Entered 05/09/19 11:18:59   Exhibit PLAN
                                     Pg 18 of 32


CONSTITUTES GROSS NEGLIGENCE, WILLFUL MISCONDUCT, BREACH OF
FIDUCIARY DUTY, CRIMINAL CONDUCT, ULTRA VIRES ACTIONS, OR THE
DISCLOSURE OF CONFIDENTIAL INFORMATION THAT CAUSES DAMAGES. IN
ADDITION, THE RELEASE PROVIDED FOR IN THE PLAN SHALL NOT RELEASE ANY
ATTORNEY FROM ANY OBLIGATIONS OWED UNDER RULE 1.8(h) OF THE NEW
YORK STATE RULES OF PROFESSIONAL CONDUCT FOR MALPRACTICE LIABILITY.
      10.04 Exculpation. TO THE EXTENT PERMISSIBLE UNDER BANKRUPTCY
CODE §1125(e), NEITHER THE RELEASED PARTIES NOR THEIR ADVISORS,
ACCOUNTANTS, AND ATTORNEYS, SHALL HAVE OR INCUR ANY LIABILITY TO
ANY HOLDER OF A CLAIM OR INTEREST FOR ANY ACT OR OMISSION DURING THE
PENDENCY OF THE CHAPTER 11 CASES IN CONNECTION WITH, OR ARISING OUT
OF, THE CHAPTER 11 CASE, THE PURSUIT OF CONFIRMATION OF THE PLAN, THE
CONSUMMATION OF THE PLAN, OR THE PROPERTY OR CASH TO BE DISTRIBUTED
UNDER THE PLAN; PROVIDED, HOWEVER, THAT THE FOREGOING EXCULPATION
SHALL HAVE NO EFFECT ON THE LIABILITY OF AN ENTITY WHICH RESULTS
FROM ANY SUCH ACT OR OMISSION THAT IS DETERMINED IN A FINAL ORDER TO
HAVE RESULTED FROM GROSS NEGLIGENCE, WILLFUL MISCONDUCT, BREACH
OF FIDUCIARY DUTY, CRIMINAL CONDUCT, ULTRA VIRES ACTIONS, OR THE
DISCLOSURE OF CONFIDENTIAL INFORMATION THAT CAUSES DAMAGES, AND, IN
ALL RESPECTS, THE RELEASED PARTIES SHALL BE ENTITLED TO RELY UPON THE
ADVICE OF COUNSEL WITH RESPECT TO THEIR DUTIES AND RESPONSIBILITIES
UNDER THE PLAN. IN ADDITION, THE EXCULPATION PROVIDED FOR IN THE PLAN
SHALL NOT RELEASE ANY ATTORNEY FROM ANY OBLIGATIONS OWED UNDER
RULE 1.8(h) OF THE NEW YORK STATE RULES OF PROFESSIONAL CONDUCT FOR
MALPRACTICE LIABILITY.
     NOTHING CONTAINED HEREIN SHALL CONSTITUTE A RELEASE OF AN
INDEPENDENT CLAIM HELD BY A CREDITOR OR INTEREST HOLDER AGAINST
A NON-DEBTOR ENTITY OR PERSON BASED ON ACTS OR OMISSIONS
UNRELATED TO THE DEBTORS OR THE CHAPTER 11 CASES. IN ADDITION,
NOTHING CONTAINED HEREIN OR IN THE PLAN SHALL RELEASE ANY
ATTORNEY FROM ANY OBLIGATIONS OWED UNDER RULE 1.8(h) OF THE NEW
YORK STATE RULES OF PROFESSIONAL CONDUCT FOR MALPRACTICE
LIABILITY.

     ENTRY OF THE CONFIRMATION ORDER SHALL CONSTITUTE THE
BANKRUPTCY COURT’S APPROVAL, PURSUANT TO BANKRUPTCY RULE 9019,
OF THE RELEASES AND SETTLEMENTS CONTAINED IN THE PLAN.
     NOTHING IN THE PLAN OR THE CONFIRMATION ORDER SHALL EFFECT
A RELEASE OF ANY CLAIM BY THE UNITED STATES GOVERNMENT OR ANY
OF ITS AGENCIES OR ANY STATE AND LOCAL AUTHORITY, INCLUDING,
WITHOUT LIMITATION, ANY CLAIM ARISING UNDER THE INTERNAL
REVENUE CODE, THE ENVIRONMENTAL LAWS OR ANY CRIMINAL LAWS OF
THE UNITED STATES OR ANY STATE AND LOCAL AUTHORITY AGAINST: (I)
THE DEBTORS; (II) ANY OF THE DEBTORS’ MEMBERS, OFFICERS, DIRECTORS,
EMPLOYEES, ATTORNEYS, ADVISORS, AGENTS, REPRESENTATIVES AND
                                       17
18-12341-smb      Doc 159-1     Filed 05/09/19 Entered 05/09/19 11:18:59            Exhibit PLAN
                                          Pg 19 of 32


ASSIGNS; AND (III) THE RELEASED PARTIES. IN ADDITION, SUBJECT TO
BANKRUPTCY CODE §§ 524 AND 1141, THE RELEASES DESCRIBED HEREIN
SHALL NOT PRECLUDE POLICE, FEDERAL TAX, OR REGULATORY AGENCIES
FROM FULFILLING THEIR STATUTORY DUTIES.
     THE RELEASES DESCRIBED IN THIS SECTION ARE IN ADDITION TO, AND
NOT IN LIEU OF, ANY OTHER RELEASE SEPARATELY GIVEN, CONDITIONALLY
OR UNCONDITIONALLY, BY THE DEBTORS TO ANY OTHER PERSON. ANY
RELEASE GIVEN BY THE DEBTORS OR A PERSON WHICH IS PART OF OR
SUBJECT TO A FINAL ORDER OF THE BANKRUPTCY COURT REMAINS IN FULL
FORCE AND EFFECT AND ARE RATIFIED BY THE PLAN.
        10.05 Persons or Entities Not Released by the Debtors. Except for the releases
contained in the Plan, the Confirmation Order and the DIP Financing Order, the Debtors and the
Estates are not releasing any claims or actions against any Person, or their respective affiliates,
assigns, agents, directors, officers, advisors, accountants, investment bankers, consultants,
attorneys and other representatives of any of the foregoing.
       10.06 Good Faith. The entry of the Confirmation Order shall constitute the
determination by the Bankruptcy Court that the Released Parties have acted in good faith and in
compliance with the applicable provisions of the Bankruptcy Code, pursuant to, among others,
Bankruptcy Code §§1125(e) and 1129(a)(3), with respect to the foregoing.
                                         ARTICLE XI

                              MISCELLANEOUS PROVISIONS

       11.01 Headings. The headings used in the Plan are inserted for convenience or
reference only and are not part of the Plan.
        11.02 Notices. Notices shall be deemed given when received. All notices, requests or
demands described in or required to be made in accordance with the Plan shall be in writing and
shall be delivered by overnight mail and email transmission as follows:
                        (a)   If to the Debtors or Reorganized Debtors:
                              Klestadt Winters Jureller Southard & Stevens, LLP
                              200 West 41st Street, 17th Floor
                              New York, New York 10036
                              Attn: Tracy L. Klestadt
                              (212) 972-3000
                              TKlestadt@Klestadt.com

                      (b)     If to Premier:
                              SilvermanAcampora LLP
                              100 Jericho Quadrangle - Suite 300
                              Jericho, New York 11753
                              Attn: Kenneth P. Silverman
                              (516) 479-6300
                              KSilverman@SilvermanAcampora.com

                                                18
18-12341-smb      Doc 159-1      Filed 05/09/19 Entered 05/09/19 11:18:59            Exhibit PLAN
                                           Pg 20 of 32


                       (c)     If to the U.S. Trustee:
                               Office of the U.S. Trustee
                               201 Varick Street, Suite 1006
                               New York, New York 10014
                               Attn: Susan Arbeit
                               (212) 510-0500
                               Susan.Arbeit@USDOJ.gov

If to a holder of a Claim or Interest, at the address set forth in its proof of Claim or proof of
Interest filed with and allowed by the Court, or, if none, at its address set forth in the Schedules
prepared and filed by the Debtors with the Bankruptcy Court pursuant to Bankruptcy Rule
1007(b).
       11.03 Change of Address. Any of the parties identified in section 11.02 of the Plan may
change the address at which it is to receive notices under the Plan by sending written notice
pursuant to the provisions of this Article to counsel to the Debtors.
        11.04 Modification of the Plan. The Debtors reserve the right, in accordance with the
Bankruptcy Code, upon written consent of counsel to Premier, to amend or modify the Plan prior
to the Confirmation Date or as soon as practicable thereafter. After the Confirmation Date, the
Debtors or the Reorganized Debtors may, upon appropriate motion, notice, and order of the
Court, remedy any defect or omission or reconcile any inconsistency in the Plan in such manner
as may be necessary to carry out the purposes and intent of the Plan.
      11.05 Reservation of Rights. Nothing contained herein shall prohibit the Debtors or the
Reorganized Debtors from prosecuting or defending any of the rights of the Debtors’ Estates.
        11.06 Severability. Should any provision in the Plan be determined to be unenforceable,
such determination shall in no way limit or affect the enforceability and operative effect of any
and all other provisions of the Plan.
        11.07 Successors and Assigns. The rights and obligations of any entity named or
referred to in the Plan shall be binding upon, and shall inure to the benefit of, the successors and
assigns of such entity.
        11.08 Governing Law. Except to the extent that the Bankruptcy Code is applicable, the
rights and obligations arising under the Plan shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York.
       11.09 The Reorganized Debtors shall, promptly after the full administration of the
Chapter 11 Cases, file with the Bankruptcy Court all documents required by Bankruptcy Rule
3022 and any applicable order of the bankruptcy Court to close the Chapter 11 Cases.
        11.10 Section and Article References. Unless otherwise specified, all references in the
Plan to Sections and Articles are to Sections and Articles of the Plan.




                             [ONE SIGNATURE PAGE TO FOLLOW]
                                                19
18-12341-smb   Doc 159-1    Filed 05/09/19 Entered 05/09/19 11:18:59         Exhibit PLAN
                                      Pg 21 of 32


Dated: New York, New York          1141 REALTY OWNER, LLC
       February 19, 2019             By: 1141 Realty LLC, Manager and Sole Member

                                   By: /s/ Jagdish Vaswani_
                                   Name: Jagdish Vaswani
                                   Title: Manager


Dated: New York, New York          FLATIRONHOTEL OPERATIONS LLC
       February 19, 2019

                                   By: /s/ Jagdish Vaswani _
                                   Name: Jagdish Vaswani
                                   Title: Managing Member

Approved as to Form Only:

Dated: New York, New York
       February 20, 2019           By: /s/ James Katchadurian
                                   Name: James Katchadurian
                                   Title: Chief Restructuring Officer for the Debtors




                                         20
18-12341-smb   Doc 159-1   Filed 05/09/19 Entered 05/09/19 11:18:59   Exhibit PLAN
                                     Pg 22 of 32


                                    Exhibit 1
       18-12341-smb                            Doc 159-1                         Filed 05/09/19 Entered 05/09/19 11:18:59                                                            Exhibit PLAN
                                                                                           Pg 23 of 32
                   Creditor                       Address1                      Address2                Address3       Address4                    Description     Case                  Debtor            Cure Amount
Telco Experts                           169 Ramapo Valley Rd          Oakland, NJ 07436‐2509                                      Utility Contract               18‐12341   1141 Realty Owner LLC                   $0.00
Time Warner Cable                       60 Columbus Cir               New York, NY 10023                                          Utility Contract               18‐12341   1141 Realty Owner LLC                   $0.00
Sabre Hospitality Solutions             Division of Sabre Glbl Inc,   7285 Collection Center Dr   Chicago, IL 60693               IT Services Agreement          18‐12342   Flatironhotel Operations LLC            $0.00
Revenue Optimization Consultants, LLC   347 West 36 St, Suite 802     New York, NY 10018                                          Revenue Management Agreement   18‐12342   Flatironhotel Operations LLC           $0.00
Maestro Pms                             65 Allstate Parkway           Suite 100                   Marham, ON L3R 9X1   Canada     IT Platform Agreement          18‐12342   Flatironhotel Operations LLC            $0.00
18-12341-smb   Doc 159-1   Filed 05/09/19 Entered 05/09/19 11:18:59   Exhibit PLAN
                                     Pg 24 of 32


                                    Exhibit 2
18-12341-smb           Doc 159-1         Filed 05/09/19 Entered 05/09/19 11:18:59                      Exhibit PLAN
                                                   Pg 25 of 32


KLESTADT WINTERS JURELLER
SOUTHARD & STEVENS, LLP                                                    Objection Date: March __, 2019
Tracy L. Klestadt                                                                   Time: 4:00 p.m.
Joseph C. Corneau
Christopher Reilly
200 West 41st Street, 17th Floor
New York, New York 10036
Telephone: (212) 972-3000
Facsimile: (212) 972-2245

Attorneys for the Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
                                                                    :
In re:                                                              : Chapter 11
                                                                    :
1141 REALTY OWNER LLC, et al.,                                      : Case No. 18-12341(SMB)
                                                                    :
                                    Debtors.                        : Jointly Administered
                                                                    :
------------------------------------------------------------------ X
             NOTICE AND SCHEDULE OF DEBTORS’ CALCULATIONS
        OF CURE AMOUNTS OWED ON THEIR CONTRACTS AND LEASES TO
      BE ASSUMED AS PART OF THEIR PROPOSED PLAN OF REORGANIZATION
Lease/Contract and Counterparty:                        Refer to Schedule A


For questions regarding the cure amounts set forth on Schedule A, or to attempt to resolve
any assumption or cure issues consensually, please contact Klestadt Winters Jureller
Southard & Stevens, LLP, 200 West 41st Street, 17th Floor, New York, New York 10036
(Attn: Tracy L. Klestadt), Telephone (212) 972-3000; tklestadt@klestadt.com.

           PLEASE TAKE NOTICE that, pursuant to the proposed plan of reorganization (the
            1
“Plan”), filed by 1141 Realty Owner LLC and Flatironhotel Operations LLC (the “Debtors”) in
the above-captioned case, the Debtors propose to assume certain executory contracts and
unexpired leases, as described on Schedule A annexed hereto (the “Assumed Contracts”).
Copies of the Plan and the related disclosure statement accompany this notice.
           PLEASE TAKE FURTHER NOTICE that the Debtors will seek to assume all of the
Assumed Contracts (each, an “Assumption”), and have the Assumption date in each instance be

1
    Capitalized terms not otherwise defined in this Notice shall have the definitions ascribed to them in the Plan.
18-12341-smb      Doc 159-1      Filed 05/09/19 Entered 05/09/19 11:18:59             Exhibit PLAN
                                           Pg 26 of 32



effective as of the Effective Date under the Plan.
       PLEASE TAKE FURTHER NOTICE that, as of January 18, 2018 (the
“Determination Date”), the Debtors believe that they owe to the respective vendees the
corresponding amount listed on the attached schedule (the “Cure Amount”).
       PLEASE TAKE FURTHER NOTICE, that objections to an Assumption, Cure
Amount, if any, and/or timing of payment of the Cure Amount, shall be in writing, filed with the
Court electronically in accordance with General Order M-399 by registered users of the Court’s
electronic case filing system and, by all other parties in interest, mailed to the Clerk of the United
States Bankruptcy Court, One Bowling Green, New York, New York 10004-1408, on a CD-Rom
or flash drive, preferably in Portable Document format (PDF), WordPerfect or any other
Windows-based word processing format (with a two hard copies delivered directly to the
Chambers of the Honorable Stuart M. Bernstein, United States Bankruptcy Court, One Bowling
Green, New York, New York 10004, and served in accordance with General Order M-399 upon:
(i) Klestadt Winters Jureller Southard & Stevens, LLP, 200 West 41st Street, 17th Floor, New
York, New York 10036, Attn: Tracy L. Klestadt; (ii) SilvermanAcampora LLP, 100 Jericho
Quadrangle, Suite 300, Jericho, New York, 11753, Attn: Kenneth P. Silverman; and (iii) the
Office of the United States Trustee, U.S. Federal Office Building, 201 Varick Street, New York,
New York 10014, Attn: Susan Arbeit, so as to be received no later than 4:00 p.m. on _______,
2019 (the “Cure Schedule Objection Deadline”).
       PLEASE TAKE FURTHER NOTICE that if no objections are received by the Cure
Schedule Objection Deadline, the cure amounts set forth in the Cure Schedule shall be binding
under the Plan and upon the other party to each Assumed Contract for all purposes and will
constitute a final determination of total cure amounts required to be paid or obligations required
to be performed by the Debtors in connection with any Assumption of each Assumed Contract as
of the Determination Date. In addition, each vendee under an Assumed Contract shall be barred
from objecting to the cure information set forth in the Cure Schedule, including, without
limitation, the right to assert any additional cure or other amounts with respect to the Assumed

                                                  2
18-12341-smb      Doc 159-1     Filed 05/09/19 Entered 05/09/19 11:18:59          Exhibit PLAN
                                          Pg 27 of 32



Contract arising or relating to any period prior to the Determination Date.
       PLEASE TAKE FURTHER NOTICE that any determination of cure amounts as set
forth in the Cure Schedule shall be without prejudice to any of the vendees’ respective rights to
object to the assumption of any Assumed Contract; provided, however, that such objection must
be filed with the Court and received prior to the Cure Schedule Objection Deadline.

Dated: New York, New York
       January __, 2019
                                                 KLESTADT WINTERS JURELLER
                                                 SOUTHARD & STEVENS, LLP


                                           By: DRAFT
                                               Tracy L. Klestadt
                                               Joseph C. Corneau
                                               Christopher Reilly
                                               200 West 41st Street, 17th Floor
                                               New York, New York 10036
                                               Tel: (212) 972-3000
                                               Fax: (212) 972-2245
                                               Email: tklestadt@klestadt.com
                                                       jcorneau@klestadt.com
                                                      creilly@klestadt.com

                                                 Attorneys for the Debtor and
                                                 Debtor-in-Possession




                                                 3
18-12341-smb   Doc 159-1   Filed 05/09/19 Entered 05/09/19 11:18:59   Exhibit PLAN
                                     Pg 28 of 32


                                  SCHEDULE A
       18-12341-smb                            Doc 159-1                         Filed 05/09/19 Entered 05/09/19 11:18:59                                                                      Exhibit PLAN
                                                                                           Pg 29 of 32
                   Creditor                       Address1                      Address2                Address3       Address4                    Description               Case                  Debtor            Cure Amount
Telco Experts                           169 Ramapo Valley Rd          Oakland, NJ 07436‐2509                                      Utility Contract                         18‐12341   1141 Realty Owner LLC                $5,751.43
Time Warner Cable                       60 Columbus Cir               New York, NY 10023                                          Utility Contract                         18‐12341   1141 Realty Owner LLC                $9,536.36
Sabre Hospitality Solutions             Division of Sabre Glbl Inc,   7285 Collection Center Dr   Chicago, IL 60693               IT Services Agreement                    18‐12342   Flatironhotel Operations LLC       $38,758.73
Revenue Optimization Consultants, LLC   347 West 36 St, Suite 802     New York, NY 10018                                          Revenue Management Agreement             18‐12342   Flatironhotel Operations LLC        $7,000.00
Maestro Pms                             65 Allstate Parkway           Suite 100                   Marham, ON L3R 9X1   Canada     IT Platform Agreement                    18‐12342   Flatironhotel Operations LLC          $901.24
Expedia Travel                          275 Madison Ave, 1202         New York, NY 10016                                          Third Party Booking Services Agreement   18‐12342   Flatironhotel Operations LLC             $0.00
Booking.Com B.V                         P.O. Box 414462               Boston, MA 02241‐4462                                       Third Party Booking Services Agreement   18‐12342   Flatironhotel Operations LLC             $0.00
18-12341-smb   Doc 159-1    Filed 05/09/19 Entered 05/09/19 11:18:59        Exhibit PLAN
                                      Pg 30 of 32


                                       Exhibit B

               Notice of Effective Date, Administrative Expenses Bar Date
                            and Rejection Damages Bar Date
18-12341-smb         Doc 159-1        Filed 05/09/19 Entered 05/09/19 11:18:59           Exhibit PLAN
                                                Pg 31 of 32


 KLESTADT WINTERS JURELLER SOUTHARD & ST
 Tracy L. Klestadt
 Joseph C. Corneau
 200 West 41st Street, 17th Floor
 New York, New York 10036
 Telephone: (212) 972-3000
 Facsimile: (212) 972-2245

 Attorneys for the Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re:                                                        Chapter 11

  1141 REALTY OWNER LLC., et al.,                             Case No.: 18-12341 (SMB)

                                    Debtors.                  (Jointly Administered)
----------------------------------------------------------x

             NOTICE OF (I) ENTRY OF ORDER CONFIRMING FIRST
        AMENDED PLAN OF REORGANIZATION OF 1141 REALTY OWNER
       LLC AND FLATIRONHOTEL OPERATIONS LLC UNDER CHAPTER 11
      OF THE BANKRUPTCY CODE; (II) OCCURRENCE OF EFFECTIVE DATE;
                (III) ADMINISTRATIVE EXPENSES BAR DATE;
                 AND (IV) REJECTION DAMAGES BAR DATE

TO ALL CREDITORS, AND PARTIES IN INTEREST OF THE ABOVE DEBTOR, PLEASE
TAKE NOTICE OF THE FOLLOWING:

        Confirmation of the Plan. On May ___, 2019 (the “Confirmation Date”), the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”) entered its
Findings of Fact, Conclusions of Law, and Order (I) Approving Disclosure Statement on a Final
Basis Pursuant to 11 U.S.C. § 1125; and (II) Confirming the First Amended Plan of
Reorganization of 1141 Realty Owner LLC and Flatironhotel Operations Under to Chapter 11 of
the Bankruptcy Code Pursuant to 11 U.S.C. § 1129 and Fed. R. Bankr. P. 3020 [Docket No. ___]
(the “Confirmation Order”). Unless otherwise defined herein, capitalized terms used herein shall
have the meanings ascribed to them in the Plan or the Confirmation Order, as applicable. The
Plan, the Disclosure Statement and the Confirmation Order may be viewed on the internet free of
charge at https://www.omnimgt.com/sblite/flatironhoteloperations or for a fee at the Bankruptcy
Court’s website located at http://www.nysb.uscourts.gov by following the directions for accessing
the ECF system on such website. In addition, copies of all documents are available for inspection
at the Clerk’s office of the United States Bankruptcy Court, Southern District of New York, One
Bowling Green, New York, New York 10004.

        Effective Date. Pursuant to the Confirmation Order, the Debtors hereby certify and give
notice that the Plan became effective in accordance with its terms, and the Effective Date occurred
on [_______], 2019 (the “Effective Date”).
18-12341-smb      Doc 159-1     Filed 05/09/19 Entered 05/09/19 11:18:59              Exhibit PLAN
                                          Pg 32 of 32


        Bar Date for Administrative Expenses. Any person asserting an Administrative Expenses
must file and serve an Administrative Expenses claim on or before [_____________]. Persons
asserting Administrative Expenses that fail to file an Administrative Expenses claim on or before
[_________] shall be forever barred for asserting any such right to payment as against the Debtors
or the Estates.

       Bar Date for Rejection Damages.         Pursuant to section 6.02 of the Plan, except as
expressly provided in the Plan, all executory contracts and unexpired leases not previously
assumed are rejected as of the Effective Date. All claims arising from the rejection of an executory
contract must be filed no later than [____________]. Persons asserting a claim for rejection
damages that fail to file a claim for rejection damages on or before [_____________] shall be
forever barred for asserting any such right to payment as against the Debtors or the Estates.

 Dated: New York, New York
        _______, 2019
                                                   KLESTADT WINTERS JURELLER
                                                   SOUTHARD & STEVENS, LLP


                                             By:
                                                   Tracy L. Klestadt
                                                   Joseph C. Corneau
                                                   200 West 41st Street, 17th Floor
                                                   New York, New York 10036
                                                   Tel: (212) 972-3000
                                                   Fax: (212) 972-2245
                                                   Email: tklestadt@klestadt.com
                                                           jcorneau@klestadt.com

                                                   Attorneys for the Debtors and
                                                   Debtors-in-Possession
